Citation Nr: 0938494	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-27 878	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for substance/alcohol 
abuse.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for carpal tunnel 
syndrome, right and left upper extremities. 

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to nonservice-connected pension benefits.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (the Board) was 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).




FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 
1974 to May 1976. 

2.  On October 2, 2009, the Board was officially notified in 
writing by the above VARO via Social Security Administration 
(SSA) certification, that the Veteran died in November 2008.



CONCLUSION OF LAW

Due to the death of the Veteran, who was the appellant in the 
pending appeal, the Board has no jurisdiction to adjudicate 
the merits of this claim at this time.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2008); but see Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 
122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran/appellant died during the pendency 
of the appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VARO from 
which the claim originated (listed on the first page of this 
decision).  



ORDER

The appeal is dismissed.



		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


